Citation Nr: 0635869	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from October 1970 to March 
1972 and from March 1976 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board and remanded in 
April 2004.  Since all directed evidentiary development has 
been completed, it is properly before the Board at this time.

The Board notes that, when the veteran's claim was previously 
before us, it was characterized as a service connection 
claim.  However, as shown below, there was a previous final 
decision denying service connection for PTSD.  Even though 
the RO adjudicated the claim on the merits, the issue of new 
and material evidence will be adjudicated in the first 
instance here, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD by decision 
dated in May 1996.  The veteran was notified but did not 
timely appeal that decision.  Therefore, it became final.

2.  Evidence received since the RO's May 1996 decision, which 
consists of testimony from the veteran regarding his claimed 
in-service stressors, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information with which the RO would 
be able to verify any claimed in-service stressor.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's May 1996 
decision denying the claim of entitlement to service 
connection for PTSD is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2001 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, such downstream issues 
are moot.

With regard to the application to reopen the veteran's claim 
by submitting new and material evidence, the Board notes that 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims addressed directives 
consistent with the VCAA with regard to new and material 
evidence.  However, as the veteran's application to reopen is 
claim is being granted, as indicated below, any defect with 
respect to the notice provided regarding these types of 
claims is harmless error, and the Board finds that we may 
proceed.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

Unappealed rating decisions are final, with the exception 
that a claim may be reopened by submission of new and 
material evidence.  When a veteran seeks to reopen a claim 
based on new evidence, VA must first determine whether the 
additional evidence is "new" and "material."

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).  As the veteran's application to reopen 
was received prior to this date, in February 2001, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of a statement 
- failed to presume credibility of the statement prior to 
reopening stage).

Historically, the veteran filed an original claim of 
entitlement for service connection for PTSD in March 1996, 
which was denied by rating decision dated in May 1996 on the 
basis that there was no credible supporting evidence of an 
in-service stressor.  He was notified of the decision but did 
not file a notice of disagreement within one year, and it 
became final.  This is the last prior denial for a claim of 
entitlement to service connection for PTSD.

In February 2001, the veteran again filed a claim of 
entitlement to service connection for PTSD.  In a December 
2001 rating decision, the RO denied the claim on the basis 
that the evidence did not establish that a PTSD-inducing 
stressor experience had occurred.

Turning to the merits of the veteran's claim, the Board finds 
that the claim to reopen should be granted.  In that regard, 
the Board notes that the veteran testified before a Decision 
Review Officer at the RO in August 2003 and provided details 
regarding his claimed in-service stressors.  The fact that 
the original claim was denied because there was no credible 
evidence of an in-service stressor, and that the veteran 
provided additional details and facts regarding his claimed 
stressors, means that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As a result, the claim should be reopened, and the veteran's 
appeal, to this extent, is granted.

III.  Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

VA outpatient treatment records beginning in January 2000 
show the veteran was diagnosed with PTSD.  The Board will 
assume, for the purpose of the present decision, that the 
PTSD diagnosis is correct.  Therefore, he satisfies the first 
element required to establish service connection for PTSD.

With regard to establishing a verified stressor, the Board 
notes that, while the veteran testified that he endured enemy 
rocket attacks while in Vietnam, there is no evidence in the 
service personnel or medical records to show that the veteran 
actually engaged in combat with the enemy.  Neither of the 
veteran's separation documents (DD Forms 214) show that he 
received any awards and/or decorations indicative of combat 
involvement, and neither these nor any other service 
personnel documents provide evidence of participation in 
combat situations.  Therefore, there is no verifying evidence 
that the veteran engaged in combat.

Since there is no corroborating evidence that the veteran 
engaged in combat during his active service, the veteran must 
provide evidence such that a claimed stressor may be verified 
by the service department, to satisfy a claim for service 
connection for PTSD.  It is verified by the first DD Form 214 
that he had service in Vietnam.

The veteran testified in August 2003 that he mainly worked as 
a driver in service.  He indicated that he had to drive 
through various areas of Da Nang.  With regard to claimed 
stressors, the veteran described that in 1971, when he 
arrived, he experienced rockets landing close to him.  This 
occurred when he was stationed outside Saigon.  He was then 
flown to Da Nang, where he again received incoming fire at 
least twice a month.  The veteran testified that he was 
ordered to a perimeter guard drill and also had to walk 
sentry posts.  This was once or twice a month.  He never 
fired his weapon.  At times, there were monkeys rattling the 
cans on the perimeter lines, and he did not know they were 
monkeys until they shot a flare.

Secondly, the veteran described an incident during which a 
civilian law officer or traffic director stepped on his bus 
and pointed what looked like a .32 caliber automatic weapon 
at the veteran's head.  The veteran did not understand the 
officer's words, since he was speaking Vietnamese.  This 
incident lasted for approximately 45 minutes.  He was 
disarmed by a Vietnamese policeman.  The veteran felt that 
his life was threatened during this incident.

Finally, the veteran described an incident when he was 
driving personnel to their homes in Da Nang, and Vietnamese 
soldiers in black "pajamas" crossed in front of the vehicle 
and waved their guns at him.  Then, when he was down the 
street, he heard shots when a woman and children were shot to 
death.

In the April 2004 remand, the Board directed the RO to 
request additional information from the veteran regarding 
specific dates and details related to his claimed stressors.  
The veteran was issued such a letter in May 2004.  However, 
he did not respond with additional information.

Nevertheless, in an effort to fully develop the claim even 
without the veteran's input, the RO produced a summary of the 
veteran's claimed stressors and submitted it to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in June 2005 and November 2005.  In a May 2006 
response, USASCRUR indicated that the veteran's Maintenance 
Company was assigned to the 63rd Maintenance Battalion, which 
was located in Quang Tri during the time period specified.  
However, there was reportedly no evidence that the veteran's 
Maintenance Company was located in Saigon or that there were 
any attacks in Saigon from January to March 1971.

The USASCRUR report also indicating that reviewing documents 
dated from June to October 1971 showed penetration by an 
enemy sapper into the Combat Base where the 63rd Maintenance 
Battalion was located in June 1971.  Also, in July 1971, a 
sapper reconnaissance force of approximately four men was 
detected and one enemy was killed.  However, there is no 
evidence that the 63rd Maintenance Battalion was in Saigon, 
as contended by the veteran.

Given this evidence, the Board cannot find that any of the 
veteran's claimed stressors has been corroborated.  
Therefore, they are not qualifying stressors sufficient to 
warrant service connection for PTSD.  While the evidence of 
record shows that the Maintenance Battalion to which the 
veteran's Maintenance Company was attached was penetrated by 
enemy personnel while the veteran was in Vietnam, this is not 
the stressor claimed by the veteran when he testified in 
August 2003.  Instead, he testified that he incurred incoming 
rocket attacks approximately twice per month while stationed 
in Vietnam.  Therefore, this stressor is not corroborated for 
purposes of establishing service connection for PTSD.

In addition, the RO did not receive any additional 
information from the veteran to assist in corroborating any 
of his other claimed stressors.  Although he was specifically 
requested to do so, he did not provide any additional details 
or dates for his claimed stressors.  Therefore, the RO was 
not able to attempt to corroborate them.  Thus, the Board 
finds that service connection cannot be awarded for PTSD.

Finally, the Board notes that, while the veteran has been 
diagnosed with PTSD, and that such disorder arose and was 
first documented many years after he left service, neither 
the service records nor any medical opinion of record shows a 
link between any mental disorder and the veteran's military 
service.  Indeed, his service medical records are negative 
for any complaints or treatment of any mental disorder.  He 
therefore cannot be directly service connected for this 
disorder, in the absence of competent evidence establishing 
the existence of a stressor to support a diagnosis of PTSD.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As discussed above, while the competent evidence of record 
might establish that the veteran has a clinically supported 
diagnosis of PTSD, he has not provided information with which 
the RO, despite repeated attempts, could verify an in-service 
stressor or stressors.  As the evidence preponderates against 
the claim for service connection for PTSD, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


